per curiam:
El 18 de diciembre de 2003, en el caso Núm. TS 8578, el Colegio de Abogados de Puerto Rico presentó ante este Tribunal una “moción informativa” en la que in-dicó que el Ledo. Carlos M. Ramírez Hernández tenía al descubierto su fianza notarial, la cual estaba vencida desde marzo de ese mismo año. En vista de ello, y me-diante resolución emitida el 31 de marzo de 2004, le con-cedimos al licenciado Ramírez un término de veinte días para que mostrara causa por la cual no debía ser suspen-dido del ejercicio de la notaría. Le apercibimos en dicha resolución de que su incumplimiento conllevaría la suspen-sión del ejercicio de la notaría y podría dar lugar a sancio-nes disciplinarias adicionales.
Considerando que el licenciado Ramírez no compareció en el término dispuesto, el 8 de junio de 2004 emitimos una segunda resolución, y le concedimos al referido letrado un término final de diez días para que cumpliera estricta-mente con la orden en cuestión. Nuevamente le apercibi-mos de que su incumplimiento podría conllevar la suspen-sión inmediata del ejercicio de la abogacía. Esta segunda resolución fue notificada personalmente al licenciado Ra-mírez Hernández por un alguacil de este Tribunal.
Mientras esto sucedía, el 11 de mayo de 2004 —en el caso Núm. AB-2004-116— el Colegio de Abogados compa-reció ante este Tribunal informando que el licenciado Ra-mírez había hecho caso omiso a los múltiples requerimien-tos hechos por la referida entidad para que se expresara con relación a una queja presentada en su contra. En vista *74de ello, el 4 de junio de 2004 le concedimos al referido le-trado un término de diez días para que compareciera ante el Colegio a responder los requerimientos de éste. Además, le concedimos el término de diez días para que compare-ciera ante este Tribunal y expusiera las razones por las cuales no debía ser disciplinado por ignorar los requeri-mientos del Colegio de Abogados. Una vez más le apercibi-mos de que su incumplimiento podría conllevar sanciones disciplinarias severas, incluyendo la suspensión al ejercicio de la profesión. Esta resolución también fue notificada per-sonalmente al licenciado Ramírez Hernández por un algua-cil de este Tribunal.
Al día de hoy han transcurrido más de tres meses sin que el licenciado Ramírez Hernández haya comparecido ante este Tribunal a expresarse sobre las resoluciones antes mencionadas. En vista de lo anterior, procede que re-solvamos según intimado.(1)
I
Nos parece sencillamente sorprendente el hecho de que un abogado ponga en riesgo su título y su profesión legal por desacatar las órdenes que emita este Tribunal con re-lación a su conducta profesional. Asimismo, nos alarma so-bremanera la frecuencia con la que este Foro tiene que enfrentar dicha situación. Ciertamente, nos parece que el tiempo y esfuerzo invertidos en obtener su grado acadé-mico y los sacrificios que conlleva la admisión a la profe-sión debería ser incentivo suficiente para que los miembros de la clase togada resguarden con sumo recelo el título que ostentan.
En reiteradas ocasiones este Tribunal ha expresado que el compromiso de todo abogado de mantener y *75contribuir a un orden jurídico íntegro y eficaz, con el pro-pósito de lograr la más completa confianza y el apoyo de la ciudadanía, se extiende no sólo a la esfera de la litigación de causas, sino también a la jurisdicción disciplinaria de este Tribunal. In re Cuevas Vélez, 157 D.P.R. 129 (2002); In re Ríos Acosta I, 143 D.P.R. 128 (1997). Asimismo, hemos sido enfáticos al señalar que la naturaleza pública de la profesión de abogado le impone a la clase togada la obliga-ción de observar rigurosamente los requerimientos de este Tribunal, particularmente cuando se trata de asuntos dis-ciplinarios sometidos ante nuestra consideración. In re Vázquez Santiago, 155 D.P.R. 926 (2001).
En ese sentido es importante resaltar que el incumplimiento por parte de un abogado con las órdenes emitidas por este Tribunal dentro del procedimiento disciplinario, constituye una falta ética separada y distinta a los méritos de la queja, que conlleva la imposición de sanciones disciplinarias severas. (2) Ello considerando que “[e]l patrón de dejadez e incumplimiento con nuestras órdenes en la esfera disciplinaria es incompatible con el ejercicio de la abogacía”. In re Vargas Soto, 146 D.P.R. 55, 62 (1998).
Como señaláramos en In re Escalona Colón, 149 D.P.R. 900, 901 (2000), el “[d]esatender nuestras órdenes en el curso de un procedimiento disciplinario, revela una gran fisura del buen carácter que debe exhibir todo miembro de la profesión legal”. Dicho proceder constituye un acto de indisciplina, desobediencia, displicencia, falta de respeto y contumacia hacia este Foro que, definitivamente, no estamos dispuestos a aceptar. Reiteramos que “no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con [nuestras] *76órdenes . In re Guemárez Santiago I, 146 D.P.R. 27, 29 (1998), citando a In re Melecio Morales, 144 D.P.R. 824, 826 (1988). Véase, además, In re Nicot Santana, 129 D.P.R. 717, 718 (1992).
HH
La actitud de dejadez y desidia que ha demostrado el abogado Carlos Ramírez Hernández ante las órdenes emi-tidas por este Tribunal constituye una prueba incontrovertible de que éste no interesa continuar siendo miembro de la profesión. Como señaláramos anteriormente, hoy, luego de tres meses de haber recibido personalmente las resolu-ciones emitidas por este Tribunal, este abogado no ha com-parecido a expresarse sobre éstas. Dicho proceder consti-tuye una falta de respeto a este Tribunal que, bajo ningún concepto, estamos dispuestos a tolerar.
Por los fundamentos antes expresados, se decreta la sus-pensión indefinida e inmediata de Carlos M. Ramírez Her-nández del ejercicio de la abogacía en nuestra jurisdicción.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 Por tratarse de la conducta del mismo abogado, hemos procedido a consolidar los casos Núms. AB-2004-116 y TS-8578.


 In re Pérez Brasa, 155 D.P.R. 813 (2001); In re Vázquez Santiago, 155 D.P.R. 926 (2001); In re Figueroa Carrasquilla, 153 D.P.R. 132 (2001); In re López López, 149 D.P.R. 82 (1999); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Ríos Acosta I, 139 D.P.R. 117 (1995); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992).